     Case 3:19-cv-01628-LAB-AHG Document 75 Filed 10/03/19 PageID.958 Page 1 of 3




 1 Gary J. Aguirre (SBN 38927)
   Aguirre Law, APC
 2
   501 W. Broadway, Ste. 800
 3 San Diego, CA 92101
   Tel: 619-400-4960
 4
   Fax: 619-501-7072
 5 Email: Gary@aguirrelawapc.com

 6
     Attorney for Bryan S. Edelman, Mychal D. Edelman and Robert P. Edelman
 7

 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11                                            Case No.: 3:19-cv-01628-LAB-AHG
12    SECURITIES AND EXCHANGE                 OBJECTIONS OF BRYAN S.
13    COMMISSION,                             EDELMAN, MYCHAL D. EDELMAN
                                              AND ROBERT P. EDELMAN TO
14               Plaintiff,                   REPORT AND RECOMMENDATION
15          v.                                RECOMMENDING THE COURT
16
                                              GRANT RECEIVER’S EX PARTE
      GINA CHAMPION-CAIN AND                  APPLICATION AND FIND
17    ANI DEVELOPMENT, LLC,                   CHICAGO TITLE COMPANY IN
18
                                              CIVIL CONTEMPT
                 Defendants,
19
      AMERICAN NATIONAL                       Ctrm: 14A
20    INVESTMENTS, INC.,                      Judge: Hon. Larry A. Burns
21
                 Relief Defendant.
22

23

24

25
26

27

28
     Case 3:19-cv-01628-LAB-AHG Document 75 Filed 10/03/19 PageID.959 Page 2 of 3




 1         Bryan S. Edelman, Mychal D. Edelman And Robert P. Edelman (“Edelman
 2 Investors”) submit these objections pursuant to the Magistrate Judge’s Report and

 3 Recommendation the Court Grant Receiver’s Ex Parte Application and Find Chicago

 4 Title Company in Civil Contempt (Dkt. 54) (“R&R”) on the factual bases and legal

 5 grounds stated below.

 6      1. The Edelman Investors incorporate by reference their Motion to Intervene (Dkt.
 7         62) filed on September 27, 2019.
 8      2. The Edelman Investors incorporate by reference their Ex Parte Application for an
 9         Order Expediting and Scheduling Hearing of their Motion to Intervene (Dkt. 66,
10         “Ex Parte Application”).
11      3. The Edelman Investors incorporate by reference their Reply to Opposition by the
12         Securities and Exchange Commission and the Receiver to their Ex Parte
13         Application for an Order Expediting and Scheduling Hearing of their Motion to
14         Intervene (Dkt. 71, “Reply in Ex Parte Application”).
15      4. As set forth in their Motion to Intervene, Ex Parte Application and Reply in Ex
16         Parte Application, the R&R is based and predicated upon the validity of the
17         September 3, 2019, order (Dkt. 6, “September 3 Order”).
18      5. In obtaining the injunction incorporated into the September 3 Order, the Securities
19         and Exchange Commission (“SEC”) deprived the Edelman Investors of notice and
20         the opportunity to be heard under Fed. R. Civ. P. 65.
21      6. In obtaining the injunction incorporated into the September 3 Order, the SEC failed
22         to make the showing required by Fed. R. Civ. P. 65(b)(3) to obtain an injunction
23         without notice and an opportunity to be heard.
24      7. In obtaining the appointment of a permanent receiver incorporated into the
25         September 3 Order, the SEC deprived the Edelman Investors of notice and the
26         opportunity to be heard under Civ. L. R. 66.1.a.2.
27      8. In failing to timely file the verified report and petition for instructions within 30
28         days of the date of her appointment, the SEC-appointed and designated permanent
                                                   2
     EDELMAN INVESTORS’                                                                   19cv01628
     OBJECTIONS TO REPORT AND RECOMMENDATION
30
     Case 3:19-cv-01628-LAB-AHG Document 75 Filed 10/03/19 PageID.960 Page 3 of 3




 1         receiver, Krista L. Freitag (“Receiver”) violated Civ. L.R. 66.1.e, and thereby
 2         deprived the Edelman Investors of notice and the opportunity to be heard pursuant
 3         to Civ. L.R. 66.1.e.
 4      9. In obtaining the preliminary injunction and the appointment the Receiver
 5         incorporated into the September 3 Order, the SEC failed to give the Edelman
 6         Investors notice and an opportunity to be heard in violation of the Due Process
 7         Clause.
 8      10. In continuing the SEC’s violations of Fed. R. Civ. P. 65 and Civ. L.R. 66.1 and by
 9         her own violations of Civ. L.R. 66.1.e, the Receiver has deprived the Edelman
10         Investors of notice and the opportunity to be heard on the continuation of the
11         permanent receivership.
12

13 DATED: October 3, 2019                         Respectfully submitted,
14

15                                                By:    /s/ Gary J. Aguirre
16                                                   GARY J. AGUIRRE
                                                     Aguirre Law, A.P.C.
17                                                   gary@aguirrelawapc.com
18                                                   Attorney for Bryan S. Edelman,
                                                     Mychal D. Edelman and
19                                                   Robert P. Edelman
20

21

22

23

24

25

26
27

28
                                                 3
     EDELMAN INVESTORS’                                                               19cv01628
     OBJECTIONS TO REPORT AND RECOMMENDATION
30
